Citation Nr: 1644098	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1959 to May 1961.  He was awarded the Good Conduct Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed bilateral sensorineural hearing loss had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service.  

2.  The evidence demonstrates that the Veteran's tinnitus had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by a March 2011 letter. 

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  In addition, the Veteran was afforded two VA examinations, one in October 2011 and one in July 2015.  The Board found that the resultant opinion from the October 2011 VA Examination was inadequate because it failed to provide a fully reasoned rationale.  The Board then requested an addendum opinion or, in the absence of the availability of the original examiner, a new exam.  The new VA examination was provided in July 2015. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 


III.   Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a). 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Organic diseases of the nervous system include sensorineural hearing loss and tinnitus. See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007). Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it. 

The Veteran is competent to describe the nature and extent of his in-service noise exposure. See C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).


b. Bilateral Hearing Loss and Tinnitus 

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of his exposure to harmful noises during his active duty service.  Specifically, the Veteran described a history of noise exposure that began during basic training.  He recalled shooting .30 caliber machine guns and 105 howitzers without hearing protection.  After being exposed to the noise produced by these weapons, the Veteran states that he began to experience tinnitus (hearing sounds that may or may not be present and ringing in his ears) and decreased hearing bilaterally. See March 2011 Statement, April 2012 Statement, and July 2012 Statement.  He asserts that he was routinely exposed to engine noise while serving as a truck driver.  See July 2015 VA Examination.

Military service records document that the Veteran's military occupational specialty was as a light vehicle driver.  See DD Form 2014.  Accordingly, the Board finds that the aforementioned noise exposure is consistent with the circumstances of the Veteran's service.  

STRs document that the Veteran entered service with normal ears clinical evaluation results and normal hearing bilaterally for VA purposes. The Veteran's enlistment examination includes normal whisper test results at 15/15 bilaterally and it was documented that he had "normal" ears/drums.  The Veteran also denied any ear, nose, or throat trouble, running ears, or wearing hearing aids. No audiometric testing was performed at enlistment.  See June 1959 Enlistment Examination.   

Upon separation in 1961, the Veteran had normal whisper test results at 15/15 bilaterally and it was again noted that he had "normal" ears/drums.  The Veteran also denied any ear, nose, or throat trouble, running ears, or wearing hearing aids.  Audiometric testing was also provided during the separation exam.  The results of the audiometric testing are below. See April 1961 Separation Examination.  


April 1961 Separation Examination (Unconverted)

500
1000
2000
3000
4000
RIGHT
5
5
0
N/A
10
LEFT
0
0
0
N/A
5

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to his subsequent test results.  

The converted results of the audiometric testing are below.  


April 1961 Separation Examination (Converted)

500
1000
2000
3000
4000
RIGHT
20
15
10
N/A
15
LEFT
15
10
10
N/A
10

Based on the forgoing, the Veteran exited service with normal ears clinical evaluation results and normal hearing bilaterally for VA purposes.  

The Veteran did not submit any evidence containing diagnosis, treatment, or complaints of bilateral hearing loss or tinnitus in the time between separation from service and the filing of the initial claim in January 2011.  

In October 2011, the Veteran underwent a VA audiological examination.  The examiner reviewed the Veteran's claims file but did not appear to take a history of the Veteran's in-service noise exposure or post-service occupational or recreational noise exposure.  Constant bilateral tinnitus symptoms since service were noted.  Upon objective evaluation, including puretone threshold testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  She determined that the Veteran's tinnitus is at least as likely as not a symptom of hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service because his hearing loss was within normal limits at separation.  See October 2011 VA Examination. 

The Board found the October 2011 VA Examination inadequate because the examiner failed to address the fact that the Veteran's hearing loss at separation, while not enough to meet the criteria for VA purposes, was at or above the 20 decibel threshold for at least one frequency in the right ear, indicating some degree of hearing loss.  The Board remanded the appeal for an addendum opinion or, if the same examiner was not available, a new examination.  

A second VA audiological examination was provided in July 2015. The examiner reviewed the Veteran's VA claims file, including audiometric evidence and all previous VA records.  The examiner also took a complete history from the Veteran, noting information regarding his post-service occupational and recreational exposure to noise.  The Veteran's post-service occupation was a truck driver and he hunted recreationally.
  
After reviewing all available records and examining the Veteran, the VA examiner diagnosed the Veteran with mild bilateral sensorineural hearing loss, dropping to a severe sensorineural hearing loss in the high frequencies that is asymmetrically poorer in the right ear, and tinnitus.  See July 2015 VA Examination. The examiner determined that the Veteran's hearing loss disability and tinnitus are related in that the tinnitus is most likely a symptom of his hearing loss.  She opined that the Veteran's bilateral hearing loss and associated tinnitus is not at least as likely as not caused by or a result of an event in military service.  The examiner addressed the Board's concerns regarding potential hearing loss at separation.  She stated that the enlistment did not document audiometric thresholds and that there is no reason to question hearing levels at the time of induction as hearing is not known to improve over time.  Therefore, there is no evidence of hearing loss or tinnitus during service. 

She went on to cite the Institute of Medicine (IOM) which concluded in 2006 that there is insufficient basis to support the onset of permanent hearing loss long after noise exposure.  Based on IOM's current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Since the objective evidence (separation audiograms) does not reveal any level of hearing loss disability, the examiner surmised that the Veteran's current hearing loss is more likely attributable to events after military separation, including routine exposure to engine noise as a truck driver and exposure to ammunition fire while hunting.  This opinion is bolstered by the fact that the Veteran is a right handed shooter and his bilateral hearing loss is asymmetrically poorer in his right ear.

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for bilateral hearing loss, but that the evidence is in relative equipoise regarding tinnitus.

The evidence demonstrates that the Veteran has current diagnoses for bilateral sensorineural hearing loss and tinnitus, thereby satisfying the first requirement for service connection.  

The Board also finds that the Veteran is competent to testify regarding his in-service experiences.  As tinnitus is a subjectively observable phenomena, the Veteran is also competent to report that he hears noises that may or may not be present and has ringing in his ears.  He is also able to report his symptoms including his difficulty hearing when there is background noise, inability to hear soft spoken voices or the television.   See March 2011 Statement, April 2012 Statement, and July 2012 Statement.  The Board also concludes that the Veteran's statements regarding his in-service experiences and symptoms of hearing loss and tinnitus are credible as his statements are internally consistent and coherent.  Therefore, the second requirement for service connection is met.

At issue is whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus; such is the case for tinnitus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds, however, that the Veteran's assertion as to the etiology of his bilateral hearing loss is too medically complex to be made on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Therefore, the Veteran's assertion that his bilateral hearing loss is the result of his in-service noise exposure is not deemed competent.  Medical evidence is needed to verify whether a connection exists between his current diagnosis and those in-service experiences.  

However, the Board notes that the Veteran is competent to describe his tinnitus and that it started in service; he has done so credibly.  Given the evidence in favor of the claim (the Veteran's lay statements) and the evidence against the claim (the VA examinations), the Board finds that the evidence regarding service connection for tinnitus is in relative equipoise.  Thus, the benefit of the doubt doctrine is for application and service connection for tinnitus is warranted.  

As previously noted, the October 2011 VA examiner's opinion is inadequate because it did not fully address the facts before the Board.  Thus, the Board finds that the July 2015 VA examiner's opinion is the most probative evidence as to the etiology of the Veteran's current bilateral hearing loss.  Based on the VA examiner's conclusion that the Veteran did not show any objective signs of hearing loss upon separation, and that the IOM has determined that the prolonged delay in the onset of noise-induced hearing loss is unlikely, the VA examiner opined that the Veteran's current bilateral hearing loss was not related to military noise exposure and is more likely attributable to events after separation.  As the VA examiner provided a well-reasoned opinion based on a thorough review of the evidence, the Board concludes that the nexus requirement has not been satisfied and the Veteran is not entitled to direct service connection for bilateral hearing loss or tinnitus.  

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307(a), for bilateral sensorineural hearing loss, as "organic diseases of the nervous system." Here, the Board finds that the Veteran's bilateral hearing loss did not manifest to a degree of 10 percent or more within one year from the separation. The record does not reflect any diagnoses, complaints, or treatment for bilateral hearing loss until 2011, 50 years after separation. The Board finds that overall, the evidence demonstrates that the Veteran's bilateral sensorineural hearing loss did not manifest until many years after his service.  Additionally, while the Veteran does assert that he has had continuous symptoms of hearing loss since service, the clinical evidence does not support a finding that the Veteran experienced acoustic trauma that would be consistent with continuous symptoms of hearing loss or tinnitus.  The Board finds that service connection would not be warranted under 38 C.F.R. § 3.307(a) or on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Therefore, the Veteran is not entitled to presumptive service connection for bilateral hearing loss. 

In summary, the Board finds that the preponderance of the evidence shows that Veteran is not entitled to service connection on a direct or presumptive basis for his bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


